                     Case 19-11739-LSS                    Doc 689           Filed 05/15/20             Page 1 of 2




                             United States Bankruptcy Court
                                                  District of Delaware
          In re: iPic Entertainment Inc.                                                Case No. 19-11739 (LSS)

                 TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. §1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than
for security, of the claim referenced in this evidence and notice.

   Name of Transferee:                                                                Name of Transferor:

   National Union Fire Insurance                                                      Lane-Valente Industries Inc.
   Company of Pittsburgh, PA

   Name and Address where notices to transferee                                       Court Claim # (if known): 21
   should be sent:                                                                    Amount of Claim: $191,244.94
                                                                                      Date Claim Filed: October 17, 2019
   National Union Fire Insurance                                                      Lane-Valente Industries Inc.
   Company of Pittsburgh, PA                                                          98 Maple Avenue
   c/o Adam L. Rosen PLLC                                                             Smithtown, New York 11787
   2-8 Haven Avenue-Suite 220                                                         Attn: Gary Robbins
   Port Washington, New York 11050
   Attn: Adam L. Rosen

   Last Four Digits of Acct #: None                                                   Last Four Digits of Acct #: None
   Phone: (516) 407-3756                                                              Phone: (631) 454-9100 Ext. 189


   Name and Address where transferee payments
   should be sent (if different from above):




I declare under penalty of perjury that the information provided in this notice is true and correct to the best
of my knowledge and belief.

By:       Adam L. Rosen                                                                 Date:      May 15, 2020
           Adam L. Rosen
           ADAM L. ROSEN PLLC
           Attorney for National Union Fire
           Insurance Company of Pittsburgh, PA


Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
                Case 19-11739-LSS           Doc 689      Filed 05/15/20       Page 2 of 2




                      United States Bankruptcy Court
                                      District of Delaware
        In re: iPic Entertainment Inc.                            Case No. 19-11739 (LSS)

   NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY

Claim No. 21 was filed or deemed filed under 11 U.S.C. §1111(a) in this case by the alleged transferor. As
evidence of the transfer of that claim, the transferee filed a “Transfer of Claim Other Than for Security” in
the Clerk’s Office of this Court on May 15, 2020.


  Name of Alleged Transferor                                     Name of Transferee

  Lane-Valente Industries Inc.                                   National Union Fire Insurance
                                                                 Company of Pittsburgh, PA
  Address of Alleged Transferor:

  Lane-Valente Industries Inc.                                   Address of Transferee:
  98 Maple Avenue
  Smithtown, New York 11787                                      National Union Fire Insurance
  Attn: Gary Robbins                                             Company of Pittsburgh, PA
                                                                 c/o Adam L. Rosen PLLC
                                                                 2-8 Haven Avenue-Suite 220
                                                                 Port Washington, New York 11050
                                                                 Attn: Adam L. Rosen


                          ~~DEADLINE TO OBJECT TO TRANSFER~~

The alleged transferor of the claim is hereby notified that objections must be filed with the court within
twenty-one (21) days of the mailing of this notice. If no objection is timely received by the court, the
transferee will be substituted as the original claimant without further order of the court.




Date:
                                                                   CLERK OF THE COURT
